Title: To James Madison from Abraham Gibbs, 20 January 1807
From: Gibbs, Abraham
To: Madison, James



Sir
Palermo 20th. January 1807

I have the honor to transmit you Duplicates annexed of my last respects 10th. November ulto. & enclosed of the late Wm. Smith Account Current, likewise the second Set of the Bond of $2000: I have since received Via Syracuse by the Storeship Commerce of Alexandria, Capt Josiah Burnham, arrived there from Baltimore, & Gibraltar, the Acts of the 1st. Session of the 9th. Congress, under blank Cover.
I enclose a general Return of the American Trade at this port, since my last one of 12th. Jany. 1806. Viz, a list of the Arrivals & departures of American Vessels to & from this port from that period to March 1806, when having been acknowledged by this govermt. as Consul Interim, for the Un. St. of Am. I entered into the functions of the Office; And a general & particular Statement of same from 25th. March 1806, to this Day.  I join thereto Statement of the same at Trapani for the last 6 Months; I have not yet received the Return from Marsala & Girgenti.
I also transmit you An Account Current of all the Moneys, received for Account of the U. S. from the Sailors discharged at this port or in the departmt. of this Consulate, & paid for the same Account to the American Sailors been found in distress in said Departt. with a particular Statement of their Names & Circumstances (1) likewise of such that have applied to me for release from the British Service, & which I have not been able to serve, owing to the reasons Mentioned in my former Letter.
1.  balanced by $104.35 to my Debit. 
It was expected that Adml. Sir Sidney Smith would Winter at Syracuse with his Squadron, Consisting of 3 Sails of the Line & 8 fregates or Brigs of War; but he has now been here for several Months & will not quit this Station this Winter.
The Brittish Land forces in this Island Under Genls. Fox & Moores, Consist of abt. 25 thousand Men; they still Occupy the garrisons of Reggio & Scilla in Calabria, and are Stationed on the Eastern side of this Island, None being here where the Court resides & 2 Regiments form the garrison of Syracuse.
I have succeeded in having the American Navy put upon the same footing as the Brittish, in this Island, respecting quarantine the Word of honor of the Commanding Officer, being deemed sufficient at the health Offices to Secure them prattick; and if coming from a Port from whence a 40. is performed, the Days of their passage are reckoned on the Number assigned to Merchant Vessels.  The 40., from America is now reduced to 21 days & Vessels are allowed to land their Cargoes during that time.
I hope to be enabled to send you in My Next, a Comparative View of the port Charges in all the ports of my Department On American & other Vessels.  I have the honor to be respectfully, Sir, Yr. most Obedt. & hble. St.

Abam. Gibbs,Consul


